Strahan, C. J.
— There is no bill of exceptions in this case, and therefore the main questions argued upon the trial we are not permitted to examine because the same are not presented by the record. The only question that is presented by the judgment roll is the sufficiency of the findings of fact to support the judgment. The findings of fact are as follows: “The court now finds that the allegations of the complaint are not sustained; that said drainage district is not legally organized; that said alleged tax has not been legally levied, and as conclusions of law the court finds that the defendant is entitled to judgment against the plaintiff,” etc. Section 219, Hill’s Code, provides: “Upon the trial of an issue of fact by the court, its decision shall be given in writing and filed with the clerk during the term or within twenty days thereafter. The decision shall state the facts found and the conclusion of law separately without argument or reason therefor.” * * * And section 220 says such findings shall be deemed a verdict. The object of this statute was to enable the parties to have placed upon the record the *537facts upon which the right litigated depends as well as the conclusion of law, separately stated, which the court drew from the facts found. The facts found are conclusive upon the appellate court, but the conclusions of law are reviewable here on appeal. So that we conclude, the purpose of this statute is to aid or enable the parties to have the questions of law arising upon the facts found reviewed and re-examined in an easy and' expeditious manner. If there is no question as to the admissibility of evidence, a bill of exceptions may in many cases be entirely dispensed with. Of course, if questions arise upon the trial and exceptions are taken, and the findings either of law or fact cannot properly show what rulings the court made thereon, the same can only be reviewed on bill of exceptions as in an ordinary jury trial. This statute received a construction in this court in Fink v. Canyon Road Co. 5 Or. 301, and the views here presented are in strict harmony with that construction. It was said in that case: “Where a cause is tried by the court without the intervention of a jury, there must be findings of fact sufficient to sustain the judgment. All the material issues should be passed upon. It is needless to cite authorities upon points so obviously clear and so thoroughly settled.” The citation of this case would seem to be all that is necessary were it not that McFadden v. Friendly, 9 Or. 222, seems to state a contrary doctrine. It is said in the headnote to that case that “a finding of fact in a trial court, which shows that a cause of action set up in the complaint had been made out and that the defense set up in the answer is untrue, is sufficient.” This case seems to state a different rule from that of Fink v. Canyon Road Co., supra. There can be no doubt that the safer and better rule of practice is that announced in Fink v. Canyon Road Co., supra. These findings take the place of a special verdict, and such verdict must find facts sufficient to support the judgment. (Sisson v. Barrett, 2 Comst. 406; Casey v. Dwyre, 15 Hun, 153.) And the rule is distinctly stated in N. P. R. R. Co. v. Reynolds, 50 Cal. 90, that when the facts are found, it must affirmatively *538appear that they support the judgment. So in Campbell v. Bucknan, 49 Cal. 362, it was held under the code of that state that where findings of fact are made, the court must find on all the material issues made by the pleadings. And in Dowd v. Clarke, 51 Cal. 262, it was held that a judgment could not stand unless there were full findings which respond to all the materia] issues made by the pleadings. And Watson v. Cornell, 52 Cal. 91; Roeding v. Perasso, 62 Cal. 515, and Paulson v. Nunan, 64 Cal. 290, are to the same effect. McFadden v. Friendly, supra, so far as the same conflicts with this opinion, must be regarded as no longer authority.
The findings in this case do not in any particular conform to the requirements of the Code, and leave us no alternative but to reverse the judgment and award a new trial.